IN THE UNITED STATES DISTRICT C()URT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

STERLING RAFAEL ROSEBORO,

PeuuoneL
\,_ Civil Aetion No. 3:19CV56

J. RAY ()RMOND,
Respondent.

MEMORANI)UM OPINION

 

By Memorandum Order entered on February 12, 20]9_ the Court conditionally filed
Pctitioner’s 28 U.S.C. § 2241 petition. On liebruary 25, 2019, the Court received the Irnnate
Account Report liorm from the institution notifying the Court that Petitioncr had been rcleased.
On February 26, 2019, the United States Postal Service returned the Memorandum Ordcr to the
Court marked, “RETURN TO SENDER,” because Petitioner is no longer incarcerated in FCC
Petersburg. Since that datc, Pctitioner has not contacted the Court to provide a current address.
l’ctitioner’s failure to contact the Court and provide a current address indicates his lack of"
interest in prosecuting this action. See Fed. R. Civ. P. 4!(h). Accordingly, the action will be
DISMISSED WITI~IOUT PREJUDICE. A certificate of" appealability will be DENIED.

An appropriate Order shall accompany this Memorandum Opinion.

 

n§yl£c;£ l/l/?x/
M.Ha ek l/

United tati:? $istrict]udge
Date: {l/lt'trtl"t "l]'?.Ol"\
Richlnond, Virginia

